Citation Nr: 1719926	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1997 to April 1998.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board denied service connection for a lumbar spine disability. The Veteran appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court). The Court vacated the decision in a September 2015 memorandum decision and remanded the claim for actions consistent with the Court's decision. 

In February 2016, the matter was remanded by the Board for additional development in accord with the Court's decision. Subsequently, the matter returned to the Board, and in a July 2016 decision the Board denied the claim. The Veteran appealed the July 2016 denial to the Court. Following a joint motion for remand (JMR), the Court in a March 2017 order, remanded the decision back to the Board for actions consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the April 2016 VA examination was inadequate because the examiner relied upon the lack of objective evidence of treatment for back pain during service to form their opinion. The parties to the JMR agreed that the medical opinion must consider the lay evidence of continuity of symptomatology.

As such, the Board is remanding the claim for a new medical examination regarding the Veteran's lumbar spine disability. While forming the medical opinion, the VA examiner must consider the Veteran's lay statements.

The Veteran's medical treatment records include several statements where he says that he was hit in the back of the neck with a plastic bat during combat training in 1998. During the Veteran's exit examination, he answered on his medical history questionnaire "don't know" as to whether he had a back injury. A November 2000 private treatment record assessed chronic low back pain with sciatica and noted a one-year history of progressive numbness and pain.  A November 2009 VA neurology consultation described the history of the Veteran's back pain as of insidious onset approximately eight years earlier.  The Veteran reported developing back pain during service but said he became more persistent eight years ago.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder and copies of all pertinent records to the examiner who provided the April 2016 examination (or another qualified examiner) for an addendum opinion that addresses the nature and etiology of any low back disorder. 

If it is determined that the opinion cannot be provided without an examination, one should be scheduled.  

Based on review of the record, the examiner is to address the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability had its onset in service or is otherwise related to service? 

The clinician should consider and discuss as necessary, (i) the Veteran's reports of pain back during and since service and whether these statements demonstrate a continuity of symptoms; (ii) a November 2000 private treatment record that assessed chronic low back pain with sciatica and noted a one-year history of progressive numbness and pain, and; (iii); the Veteran's written statement of falling and injuring his back after getting hit in the back of the neck during combat training found in the claims file with a receipt date of December 10, 2009.

The examiner should set forth a complete rationale for all findings and conclusions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the Veteran is deemed competent to report experiencing back pain in service.
The examiner should comment on whether the Veteran's statements can be substantiated from a medical point of view.

2. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




